Citation Nr: 1526531	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a reduction of the Veteran's chronic lumbosacral strain from 40 to 10 percent, effective October 1, 2013, was proper.  

2.  Entitlement to an increased rating for chronic lumbosacral strain, currently rated as 40 percent disabling.  

3.  Entitlement to an increased rating for coronary artery disease, rated as 10 percent disabling prior to February 21, 2013, and 30 percent thereafter.  

4.  Entitlement to an increased rating for left knee patella femoral syndrome, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for right knee patella femoral syndrome, currently rated as 10 percent disabling.

6.  Entitlement to an increased initial rating for major depressive disorder, currently rated as 30 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011, April 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in a May 2014 rating decision, the RO assigned a temporary total for the Veteran's coronary artery disease, effective September 16, 2013, and assigned a 30 percent rating effective January 1, 2014.  As such, the issue before the Board is exclusive of this period.  

The Board notes that in an April 2013 rating decision, the RO proposed reducing the Veteran's rating for chronic lumbosacral strain.  In a July 2013 rating decision, the RO reduced the Veteran's rating to 10 percent effective, January 13, 2013.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reduction was proper.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2010 to April 2014 and a June 2014 statement of the case for the issue of an increased rating for coronary artery disease. 

The issues of entitlement to increased ratings for right and left knee patella femoral syndrome, entitlement to an increased initial rating for major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2011 rating decision granted an increased 40 percent disability rating for the Veteran's chronic lumbosacral strain, effective June 21, 2010.  

2.  An April 2013 rating decision proposed a reduction in the Veteran's chronic lumbosacral strain.  

3.  A July 2013 rating decision reduced the Veteran's chronic lumbosacral strain to 10 percent disabling, effective October 1, 2013.  

4.  At the time of the rating reduction in October 2013, the 40 percent rating chronic lumbosacral strain had been in effect for less than five years.  

5.  The medical evidence of record does not persuasively demonstrate a sustained improvement in the Veteran's service-connected chronic lumbosacral strain.

6.  For the entire appeal period, the Veteran's low back disability was manifested by, at worst, 30 degrees flexion; there was no evidence of ankylosis.  

7.  Prior to February 21, 2013, the Veteran's coronary artery disease, was not manifest by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

8.  Since February 21, 2013, the Veteran's coronary artery disease has not been manifest by at least more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected chronic lumbosacral strain below 40 percent was not proper, and the 40 percent disability rating is restored from October 1, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The criteria for an evaluation in excess of 40 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for an evaluation in excess of 10 percent prior to February 21, 2013, and in excess of 30 percent thereafter for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7005 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the favorable decision with respect to the restoration of the reduction, no further discussion of VCAA is necessary at this point.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letters dated June 2010 and January 2011.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was provided with VA examinations in November 2010, February 2011, and February 2013.  In regards to the Veteran's service-connected chronic lumbosacral strain and coronary artery disease, the Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's chronic lumbosacral strain and coronary artery disease in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating Reduction

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio and the prior rating must be restored.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Where a reduction in a rating would result in a decrease in the overall amount of compensation payable, proper procedure begins with the preparation of a rating decision proposing the reduction and setting forth the material facts and reasons for it.  38 C.F.R. § 3.105(e).  In addition, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, including that from any predetermination hearing, the reduction still is found warranted, a final rating decision setting forth the evidence and reasons for it is to be prepared.  Id.  The effective date of the reduction is the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  Id.; 38 U.S.C.A. § 5112(b)(6). 

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2014).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  For cases where a rating has been in effect for less than 5 years, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

The Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects an increase in the ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In this case, the RO proposed the rating reduction in an April 2013 rating decision.  The Veteran was notified of the proposed reduction in a May 9, 2013, letter.  In a July 2013 rating decision, the RO reduced the evaluation of chronic lumbosacral strain from 40 percent to 10 percent, effective October 1, 2013.  The Veteran subsequently submitted additional evidence on July 25, 2015, after the 60 day time limit had expired.  The 40 percent rating had been effective since June 21, 2010.  Thus, the rating had not been in effect for more than 5 years, and the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply.  Therefore, the Board finds that the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.  

Service connection for a chronic lumbosacral strain was granted in March 2006.  The Veteran filed a claim for increase in June 2010.  In January 2011, the Veteran was assigned a 40 percent rating based on the November 2010 VA examination that showed flexion from 0 to 30 degrees, effective from the date of claim.  The Veteran filed a notice of disagreement with this decision.  

A February 2011 VA examination shows that the Veteran's flexion was to 70 degrees with pain.  

A February 2013 VA examination showed flexion was 0 to 90 degrees, or normal range of motion, with pain.  

A March 2013 private treatment record shows that the Veteran's flexion was to 30 degrees.  

July 2013 statements from the Veteran show that the Veteran has difficulties with activities of daily living, interacting with his children, and intimacy due to his limited mobility.  

Based on the above, the Board finds that the most competent and credible evidence does not demonstrate an actual improvement in the Veteran's service-connected chronic lumbosacral strain.  The Board acknowledges that range of motion testing varied during this period from flexion to 30 degrees to normal flexion.  However, viewing this evidence in a light most favorable to the Veteran, there is no clear demonstration that the Veteran's service-connected low back disability actually improved or that any improvement reflects an increase in the ability to function under ordinary conditions of life and work.  In this regard, the Board point to the lay statement submitted by the Veteran that show he has difficulties with activities of daily living, interacting with his children and intimacy due to his limited mobility.  

In light of the finding that the probative weight of the evidence as to whether the Veteran's chronic lumbosacral strain improved is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the rating reduction from 40 percent to 10 percent for the Veteran's chronic lumbosacral strain, effective October 1, 2013, was not justified.  Accordingly, the 40 percent disability rating for this disability is restored, effective October 1, 2013.

Increased rating 

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Chronic Lumbosacral Strain

Legal Criteria 

The Veteran's service-connected chronic lumbosacral strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 for lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 10 rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

The Veteran was afforded a VA general examination in November 2010.  The Veteran reported that he has severe flare-ups every two to three weeks that last one to two days.  The Veteran reported that the precipitating factors were twisting the back and alleviating factors were rest.  The examiner noted that there was no additional limitation of motion or other functional impairment during flare-ups.  The Veteran reported a history of decreased motion, stiffness, weakness, spasm, and daily severe spontaneous sharp lumbar spine pain.  The examiner noted that the Veteran did not have incapacitating episodes of spine disease.  The examiner noted that the Veteran used a cane and was unable to walk more than a few yards.  On physical examination the Veteran's posture and head position and gait were normal with symmetry in appearance.  The Veteran did not have gibbus, kyphosis, lumbar lordosis, revere lordosis, list, scoliosis or ankylosis.  The Veteran did have lumbar flattening.  There were no muscle spasms, localized tenderness or guarding severe enough for abnormal gain or abnormal spinal contour.  On range of motion testing flexion was 0 to 30 degrees, extension, 0 to 15 degrees, and right and left lateral flexion and rotation were to 25 degrees, with no objective evidence of pain on active range of motion.  There were no objective evidence of pain following repetitive motion and there were no additional limitations after three repetition of range of motion.  The Veteran's reflex, sensory, and detailed motored examinations were normal.  The examiner noted that the effect on usual activities was decreased mobility, problems lifting and carrying, and pain.  The effect on usual daily activities was pain and unable to stand for prolonged periods of time.  

The Veteran was afforded a VA general examination in February 2011.  The Veteran reported that he has limitation to walking because of his spine condition.   He stated he has not experienced falls due to his spine condition.  The Veteran reported stiffness, spasms, and decreased motion.  He denied fatigue, paresthesia, numbness, and weakness.  The Veteran also denied bowel problems, bladder problems, and erectile dysfunction.  The Veteran reported constant, localized, moderate, low back pain.  He reported that the pain is exacerbated by physical activity and comes spontaneously.  The Veteran reported that it is relieved by stress and at the time of the pain he can function with medication.  The Veteran reported that during the flare-ups he experiences limitation of motion of the joint which is described as standing straight.  The Veteran reported that his condition in the past 12 months had not resulted in any incapacitation.  The Veteran reported the following overall functional impairments; unable to do house work, cook meals or play with his children.  

On physical examination, the Veteran's posture was normal and he was noted as walking with an antalgic gait.  The examiner noted that the abnormal gait was due to knee pains.   The examination revealed no evidence of radiating pain on movement.  There were no muscle spasms, tenderness, or guarding of movement.  The examination did not reveal any weakness and muscle tone and musculature were normal.  There was no atrophy of the limbs and no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion was to 70 degrees, with pain at 60 degrees; extension was to 20 degrees, with pain at 20 degrees; and right and left lateral flexion and rotation were to 25 degrees, with pain at 20 degrees each.  On repetitive motion testing flexion was to 70 degrees and extension, and right and left lateral flexion and rotation were to 20 degrees each.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry appearance.  There was symmetry of spinal motion with normal curves of the spine.  The neurologic examination for the lumbar spine reveals no sensory deficits.

The Veteran was afforded another VA examination in February 2013.  The Veteran reported flare-ups and reported the impact as daily pains in the back, inability to bend, difficulty getting out of bed, picking items off the floor, carrying heavy items, and difficulty getting up from sitting position.  On range of motion testing flexion was to 90 degrees, with pain at 90 degrees; extension was to 30 degrees, with pain at 30 degrees; and right and left lateral flexion and rotation were to 30 degrees, with pain at 30 degrees each.  On repetitive testing flexion was to 90 degrees or greater, extension and right and left lateral flexion and rotation were to 30 degrees or greater.  There was no additional limitation in range or motion following repetitive testing.  There was no functional loss and/or impairment of the back.  There was no localized tenderness or pain to palpation, guarding, or muscle spasms of the thoracolumbar spine.  There was no muscle atrophy and muscle strength was normal.  The reflex exam and sensory exam were normal.  There was negative straight leg testing; no radicular pain or signs or symptoms due to radiculopathy; no neurological abnormalities; no intervertebral disc syndrome; no assistive devices,; and no arthritis.  The effects on employment included restrictions on excessive lifting or carrying.  

A March 2013 private treatment record shows that he reported that his symptoms were aggravated by activities involving sitting and bending.  The Veteran reported some relief was with medication.  The Veteran described his pain as sharp and stabbing.  The Veteran reported that the symptoms were aggravated by activities involving standing, bending, walking, and sitting, with some relief from medication.  On physical examination the bilateral thoracic region at the middle thoracic area had severe myofascial pain and tenderness.  The bilateral lumbar region at the lower back area had severe hypertonicity.  The bilateral sacral region at the lower sacrum area had severe fibrous adhesions.  Biomechanical alterations were observed with the following vertebrae T8, T9, T12, L3, L4, L5, left ilium, right ilium, and sacrum.  The Veteran had posture and asymmetry conditions of anterior head and high ilium on the right.  On range of motion testing flexion was to 30 degrees, extension was to 15 degrees, left rotation was to 30 degrees, left lateral flexion was to 15 degrees right lateral flexion was to 15 degrees and right rotation was to 30 degrees.  

In a July 2013 statement, J.L., the Veteran's fiancé, reported that the Veteran has difficulties with activities of daily living, interacting with his children, and intimacy due to his limited mobility.  

In a July 2013 statement, J.H. reported that the Veteran is in constant pain, has trouble getting out of bed, and cannot do simple chores.  

In a July 2013 statement the Veteran reported that his problems, including his back, prevent him from getting out of bed.  The Veteran reported that he is prevented from living a normal life, lifting over 10 to 15 pounds, cannot walk over 200 to 400 years, cannot play with his children or help do daily chores around the house.  The Veteran reported that some days he needs assistance with getting out of bed, personal hygiene, and preparing meals.  

Analysis

Based on the above, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability.  The Board notes that the evidence of record is absent of any findings or notations that the Veteran has ankylosis of the spine, as required for the next higher rating.  Instead, the November 2010 and February 2011 specifically noted there was no ankylosis of the Veteran's spine.  

The Board acknowledges the Veteran's lay report of symptoms, to include pain, flare-ups, decreased/limited motion, stiffness, weakness, spasms, difficulties with activities of daily living, and difficulties interacting with his fiancée and children.  However, the Board does not find that the Veteran's symptoms more nearly approximate the criteria contemplated in the higher ratings.   

The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran reporting flare-ups every two weeks due to twisting and that the impact of the flare-ups included daily pains in the back, inability to bend, difficulty getting out of bed, picking items off the floor, carrying heavy items, and difficulty getting up from sitting position.  However, during this period, VA examiners concluded there was no objective evidence of pain following repetitive motion and there were no additional limitations due to pain, fatigue, and weakness, lack of endurance or incoordination after three repetition of range of motion.  VA examiner's also noted that there was no functional loss and/or impairment of the back.  Thus, the Board finds that the Veteran's symptoms do not cause a functional limitation that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  However, the Veteran has denied incapacitating episodes and the Veteran was noted as not having IVDS.  Furthermore, the record does not reflect that any physician prescribed bed rest during this period at any time during the appeal period. 

Note 1 of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Here, the Veteran does not assert and, the medical evidence does not show, that he has neurologic abnormalities.  
Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating during this time.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that a rating in excess of 40 percent for chronic lumbosacral strain is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Coronary Artery Disease

Legal Criteria

The Veteran's coronary artery disease is evaluated under Diagnostic Code (DC) 7005, for arteriosclerotic heart disease (coronary artery disease).  See 38 C.F.R. § 4.104.  Under DC 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

A 100 percent evaluation is warranted for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100 (2014).  Metabolic equivalent (METs) testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.
Background

The Veteran was afforded a VA examination in February 2011.  The Veteran denied angina, shortness of breath, fatigue and dizziness or syncope attacks.  The Veteran denied congestive heart failure.  The Veteran had no history of rheumatic heart or a history of heart attacks.  He denied surgery or hospitalization for his cardiovascular disease.  The Veteran reported that he was not receiving any treatment for his condition.  The Veteran reported that he does not experience and overall functional impairment from this condition.  On physical examination the heart size was within normal limits as determined by auscultation.  The heart exam revealed normal S1 and S2.  There was no evidence of S3 or S4.  Heart rate was normal and heart rhythm was regular.  There was no evidence of murmurs or gallops.  There were no heaves or thrills.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The examiner noted the Veteran was not able to complete stress test due to his knee condition.  The examiner also concluded that there was no substantiation for a cardiac work up.  The examiner concluded that based on this information there was absolutely no indication for an echocardiogram as this will prove to be a very un-useful test.  The examiner noted that after a through interview history was obtained it was apparent there is in fact no such validation for contention of heart disease.  The examiner explained that there was no supporting evidence in the medical records or the history taken to support the diagnosis of coronary artery disease.  The examiner stated that he could not in good judgment continue its existence until further substantiation of the condition.  The examiner noted that the subjective factors were none and the objective factors were a normal EKG and normal history for heart.  

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed coronary artery disease and mild left ventricular hypertrophy.  The Veteran denied angina, shortness of breath, fatigue dizziness, and syncope attacks.  The Veteran did not have a history of myocardial infarction, congestive heart failure, or arrhythmia.  The Veteran did not have infectious heart conditions or pericardial adhesions.  The Veteran did not have non-surgical or surgical procedures or hospitalizations.   Continuous medication was required for control of the Veteran's heart condition.   On physical examination rhythm was normal, point of maximal impact was 4th intercostal space, heart sounds were normal, there was no jugular-venous distention, auscultation of the lungs was normal, peripheral pulses were normal, and there was no peripheral edema.  An echocardiogram revealed evidence of cardiac hypertrophy.  The echocardiogram did not reveal evidence of cardiac dilatation.  Electrocardiography (EKG), chest x-rays, and echocardiogram were normal other than the mild left ventricular hypertrophy.  Left ventricular ejection fraction (LVEF) was 58 percent and wall motion was abnormal due to mild left ventricular hypertrophy.  Wall thickness normal, Interview based METs test shows fatigue at 5 to 7 METS, which has been found to be consistent with activities such as walking one flight of stairs, golfing (without cart) mowing lawn (push mower) heavy yard work (digging).  The examiner concluded that the METS limitation was due solely to the heart condition.  

Analysis

Based on a review of the record, the Board finds that a rating in excess of 10 percent prior to February 21, 2013, and in excess of 30 percent thereafter is not warranted.  

Prior to February 21, 2013, the Veteran denied angina, shortness of breath, fatigue and dizziness or syncope attacks.  The Veteran had no history of congestive heart failure.  The Veteran had no history of rheumatic heart or a history of heart attacks.  The Veteran reported that he was not receiving any treatment for his condition.  He denied surgery or hospitalization for his cardiovascular disease.  The Veteran reported that he does not experience and overall functional impairment from this condition.  The Board notes that the Veteran's symptoms do not meet the requirement of the 10 percent rating during this time; however, the Board will not disturb the Veteran's assigned 10 percent rating.  

The Board acknowledges that the February 2011 VA examiner did not conduct a stress test or order an echocardiogram.  The stress test was not completed due to the Veteran's bilateral knee disability.  Additionally, the Veteran denied angina, shortness of breath, fatigue and dizziness or syncope attacks.  The Veteran also denied current treatment of his condition and an EKG was normal.  Furthermore, the examiner concluded there was no indication of coronary artery disease; an echocardiogram would prove not useful.  Therefore, the Board finds that counter indications were noted and additional testing was not necessary.  

The Board also finds that a rating in excess of 30 percent after February 21, 2013, is not warranted.  During this period the Veteran was noted as having mild left ventricular hypertrophy and continuous medication was required.  Left ventricular ejection fraction (LVEF) was 58 percent and interview based METs test showed fatigue at 5 to 7 METS.  The Veteran denied angina, shortness of breath, fatigue dizziness, and syncope attacks.  The Veteran did not have a history congestive heart failure.  

The Board has also considered whether the Veteran would be entitled to a higher or separate rating under 38 C.F.R. § 4.104 for diseases of the heart at any time during the appeal period.  However, the evidence of record does not show that the Veteran has been diagnosed with the other disabilities of the cardiovascular system that are related to his coronary artery disease or service.  

Again, the Board recognizes that the Veteran believes he is entitled to a higher rating during these time periods.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that a rating in excess of 10 percent prior to February 21, 2013, in excess of 30 percent thereafter for coronary artery disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic lumbosacral strain and coronary artery disease with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the respective rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of chronic lumbosacral strain or coronary artery disease, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Restoration of a 40 percent rating, effective October 1, 2013, for service-connected chronic lumbosacral strain is warranted.

An increased evaluation for chronic lumbosacral strain is denied.   

An increased evaluation for coronary artery disease is denied.  


REMAND

In a July 2013 statement, the Veteran's fiancé, J.L. reported that the Veteran's disposition has drastically declined over the past few years due to his failing body.  She reported that he speaks sadly and is often apologetic for not being able to contribute or provide for their family.  She reported that this weighs heavily on him and has caused the Veteran to sink into severe depression.  The Board notes that the Veteran was last afforded a VA examination for his bilateral knee condition in February 2011.  The Veteran was last afforded a full VA examination for his depression in November 2010.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral knee disability and depression.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues remanded herein and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records regarding his bilateral knee disability and depression.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his bilateral patellofemoral syndrome.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knees, determine if the knees lock and if so the frequency of the locking, and note the presence of any effusion into the joints. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service connected bilateral knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected bilateral knee disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

The examiner is requested to provide a thorough rationale for any opinion provided.

3. Schedule the Veteran for a new VA examination to determine the current severity of his depression.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's depression.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by the Veteran's depression. In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected depression, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

The examiner is requested to provide a thorough rationale for any opinion provided.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


